 1   ARTHUR A. NAVARETTE, CA BAR NO. 159973
     navarettelaw@sbcglobal.net
 2   LAW OFFICES OF ARTHUR ALBERT NAVARETTE
     1625 The Alameda, Suite 700
 3   San Jose, CA 95126
     Telephone:   408.275.9500
 4   Facsimile:   408.275.9131
 5   Attorneys for Plaintiff
     YVETTE BONNET
 6
     BRIAN E. HAWES, CA BAR NO. 104519
 7   brian@haweslawfirm.com
     LAW OFFICES OF BRIAN E. HAWES
 8   1900 S. Norfolk Street, Suite 350
     San Mateo, CA 94403
 9   Telephone:    650.320.1616
     Facsimile:    650.763.8745
10
     Attorneys for Plaintiff
11   YVETTE BONNET
12   CHARLES L. THOMPSON, IV, CA Bar No. 139927
     charles.thompson@ogletree.com
13   ANDREW M. MASSARA, CA Bar No. 282913
     andrew.massara@ogletree.com
14   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Steuart Tower, Suite 1300
15   One Market Plaza
     San Francisco, CA 94105
16   Telephone:    415.442.4810
     Facsimile:    415.442.4870
17
     Attorneys for Defendant
18   U.S. HEALTHWORKS MEDICAL GROUP, PROF. CORP.
19
                                   UNITED STATES DISTRICT COURT
20
                                  NORTHERN DISTRICT OF CALIFORNIA
21
                                              (SAN JOSE)
22

23    YVETTE BONNET,                                Case No. 5:18-CV-05591-LHK
24                   Plaintiff,                     JOINT CASE MANAGEMENT
                                                    STATEMENT
25           vs.
26    U.S. HEALTHWORKS MEDICAL GROUP,
      PROF. CORP. and DOES 1 through 100,           Complaint Filed: May 17, 2018
27    inclusive,                                    Trial Date:      None Set
                                                    Judge:           Hon. Lucy H. Koh
28                   Defendant.


                                                                       Case No. 5:18-CV-05591-LHK
                                    JOINT CASE MANAGEMENT STATEMENT
 1           By and through their undersigned counsel of record, Plaintiff Yvette Bonnet (“Plaintiff”)
 2   and Defendant U.S. HealthWorks Medical Group, Prof. Corp. (“Defendant”) hereby submit the
 3   following Joint Case Management Statement, pursuant to the Standing Order for All Judges of
 4   the Northern District of California, Contents of Joint Case Management Statement and Civil
 5   Local Rule 16-9(a) in advance of the Case Management Conference scheduled in this matter for
 6   December 12, 2018. The Parties have met and conferred in good faith in an attempt to prepare
 7   this joint submission.
 8   I.      JURISDICTION AND SERVICE
 9           There are no issues regarding personal jurisdiction or venue. No parties remain to be
10   served in this action.
11   II.     FACTS
12           Plaintiff’s Statement
13           Plaintiff was employed by defendant U.S. HealthWorks as a Center Manager. She was
14   hired by defendant in approximately November 2014.
15           Diana Johns, MD (“Johns”) was a Regional Medical Director of defendant U.S.
16   HealthWorks.
17           Beginning in approximately February 2015 Diana Johns created a hostile work environment
18   for plaintiff by yelling and speaking in an abusive tone to her and her staff. For instance, Diana
19   Johns came into plaintiff’s office, yelled at plaintiff, and told her that if plaintiff did not do what
20   she said, plaintiff would regret it, her days would be numbered, and that she (Johns) would tell
21   plaintiff she told her so, or words to that effect. In some cases, plaintiff felt Johns’ directives
22   directly contradicted the directives she had been given by defendant U.S. HealthWorks.
23           Plaintiff complained to defendant U.S. HealthWorks on several occasions that Johns was
24   creating a hostile work environment for plaintiff and her staff. Plaintiff told defendant that she was
25   fearful that if she did not do what Johns demanded, that Johns would retaliate against her. Even
26   after reaching out to defendant’s Regional Director of Operations, plaintiff felt she was being
27   retaliated against by defendant. Plaintiff asked Human Resources to make sure Sherif Hanna,
28   defendant U.S. HealthWorks’ Senior Vice-President, knew of plaintiff’s retaliation concern.

                                                         1                        Case No. 5:18-CV-05591-LHK
                                     JOINT CASE MANAGEMENT STATEMENT
 1           While at a conference for Center Managers in Las Vegas plaintiff spoke with other Center
 2   Managers of defendant U.S. HealthWorks who described ongoing issues they had with Johns,
 3   including intimidating behavior, repeatedly yelling profanity at workers, and in one case making an
 4   inappropriate comment about a staff member who was older, and her ability to do her job because
 5   of her age. Center Managers also told plaintiff about conduct between Johns and both staff and
 6   customers that concerned them.
 7           In approximately May 2017 plaintiff contacted Sharif Hanna asking him to protect plaintiff
 8   and her staff from Johns. Plaintiff reasonably believed in good faith that defendant U.S.
 9   HealthWorks was engaging in illegal practices by allowing Johns to continue her abusive and
10   threatening behavior toward plaintiff and/or other persons employed by defendant U.S.
11   HealthWorks. On June 27, 2017, after having reported this to her employer, plaintiff was
12   terminated from her employment with U.S. HealthWorks in retaliation for having complained
13   about Johns to defendant and reporting the complaints of others to defendant.
14           Plaintiff had reasonable cause to believe that this information disclosed to defendant U.S.
15   HealthWorks was a violation of state or federal statute, or a violation of or noncompliance with a
16   local, state, or federal rule or regulation. Plaintiff was terminated from her employment in
17   retaliation for disclosing to defendant U.S. HealthWorks information that plaintiff had reasonable
18   cause to believe was a violation of state or federal statute, or a violation of or noncompliance with
19   a local, state, or federal rule or regulation.
20           Plaintiff suffered anxiety, depression, and severe emotional distress as a result of
21   defendant’s conduct.
22           Defendant’s Statement
23           U.S. HealthWorks is a leading national provider of Occupational Medicine and operates
24   occupational health medical clinics throughout the country. The clinics provide occupational
25   health services, including physical exams, injury treatment, and injury prevention education.
26   Plaintiff worked for U.S. HealthWorks as a Center Manager from December 2014 until June
27   2017. As such, she managed the administrative and non-clinical functions of U.S. HealthWorks
28   ///

                                                        2                       Case No. 5:18-CV-05591-LHK
                                     JOINT CASE MANAGEMENT STATEMENT
 1   clinics. For the majority of Plaintiff’s tenure, she worked out of U.S. HealthWorks’ Sunnyvale
 2   clinic.
 3             On May 31 and June 1, 2017, Plaintiff falsely reported to senior management that she
 4   was speaking on behalf of her peers when making complaints about U.S. HealthWorks’ former
 5   Regional Medical Director. Following an investigation, on June 27, 2017, U.S. HealthWorks
 6   terminated Plaintiff’s employment for making false allegations in violation of company policy.
 7             Defendant denies that it wrongfully terminated Plaintiff’s employment. Defendant also
 8   denies that Plaintiff disclosed information she had reasonable cause to believe evidenced a
 9   violation of any law or that Plaintiff engaged in any other protected activity.
10   III.      LEGAL ISSUES
11             The Parties primarily dispute whether Defendant violated either 29 USC § 158 and/or
12   California Labor Code § 1102.5(b) by terminating Plaintiff’s employment. Other legal issues
13   include whether plaintiff was terminated from her employment in violation of public policy and
14   whether defendant is liable for negligent supervision of its employees.
15   IV.       MOTIONS
16             There are no pending motions.
17             Following adequate discovery, Defendant anticipates filing a Motion for Summary
18   Judgment or Partial Summary Judgment. Defendant and Plaintiff also anticipate to file, as
19   necessary, motions related to discovery and/or motions in limine.
20   V.        AMENDMENT OF PLEADINGS
21             Neither Party expects to amend its pleading at this time.
22   VI.       EVIDENCE PRESERVATION
23             The Parties have reviewed the Guidelines Relating to the Discovery of Electronically
24   Stored Information. The Parties also have met and conferred pursuant to FRCP 26(f) regarding
25   reasonable and proportionate steps taken to preserve potentially relevant information.
26   ///
27   ///
28   ///

                                                         3                     Case No. 5:18-CV-05591-LHK
                                     JOINT CASE MANAGEMENT STATEMENT
 1   VII.      DISCLOSURES
 2             On October 12, 2018, Defendant made timely initial disclosures in accordance with

 3   General Order No. 71, Initial Discovery Protocols for Employment Cases Alleging Adverse

 4   Action.

 5             On November 2, 2018, after the Parties met and conferred, Plaintiff made initial

 6   disclosures required by General Order No. 71, Initial Discovery Protocols for Employment

 7   Cases Alleging Adverse Action.

 8   VIII. DISCOVERY
 9             The parties have not conducted any written discovery as of this date.

10             Plaintiff anticipates serving interrogatories, requests for admissions, and requests for

11   production of documents. Plaintiff anticipates taking the deposition of Diana Johns, Sherif

12   Hanna, Carolina Farias, Kathy Deines, Robin Evans, Dr. Ed O’Hara, and several Center

13   Managers with whom plaintiff had contact. Plaintiff may designate experts, and Plaintiff

14   anticipates taking the depositions of any experts designated by defendant. Plaintiff also

15   anticipates conducting any relevant third party discovery.

16             Defendant anticipates serving interrogatories, requests for documents, and requests for

17   admissions. Defendant also anticipates deposing Plaintiff and any experts designated by

18   Plaintiff. Defendant will also counter-designate any experts identified by Plaintiff. Defendant

19   also anticipates conducting third party discovery as relevant, including requesting documents

20   from Plaintiff’s most recent employer, Access Omnicare.

21   IX.       CLASS ACTIONS
22             This matter is not a class action.

23   X.        RELATED CASES
24             The Parties are not aware of any related cases.

25   XI.       RELIEF
26             Plaintiff seeks relief in the form of compensatory damages, including lost wages and

27   employment benefits, damages for mental and emotional distress, a civil penalty in the amount of

28   $10,000.00 for each violation pursuant to Labor Code Section 1102.5, interest, including

                                                         4                      Case No. 5:18-CV-05591-LHK
                                      JOINT CASE MANAGEMENT STATEMENT
 1   prejudgment interest, punitive and exemplary damages, costs and attorneys’ fees, and any other
 2   relief as ordered by the Court.
 3           Defendant denies that Plaintiff is entitled to any relief whatsoever. Defendant may seek
 4   to recover its attorneys’ fees and costs.
 5   XII.    SETTLEMENT AND ADR
 6           The Parties had preliminary discussions regarding ADR but have not been able to reach
 7   an agreement to pursue private mediation at this point in the litigation. The Parties will continue
 8   to meet and confer regarding ADR prior to the case management conference on December 12,
 9   2018.
10   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
11           The Parties do not consent to have a magistrate judge conduct all further proceedings.
12   XIV. OTHER REFERENCES
13           The Parties agree that this case is not suitable for reference to binding arbitration, a
14   special master, or the Judicial Panel on Multidistrict Litigation.
15   XV.     NARROWING OF ISSUES
16           The Parties do not believe issues currently exist that can be narrowed by agreement or
17   motion. However, the Parties will reconsider this position after conducting initial discovery and
18   depositions.
19   XVI. EXPEDITED TRIAL PROCEDURE
20           The Parties agree that this is not the type of case that can be handled under the Expedited
21   Trial Procedure of General Order No. 64 Attachment A.
22   XVII. SCHEDULING
23           The Parties propose the following trial and pre-trial schedule
24           a. Non-expert discovery cut-off: June 14, 2019
25           b. Initial expert witness disclosure: June 21, 2019
26           c. Rebuttal expert witness disclosure: July 5, 2019
27           d. Expert discovery cut-off: August 16, 2019
28           e. Last day to file dispositive motion: September 13, 2019

                                                        5                       Case No. 5:18-CV-05591-LHK
                                    JOINT CASE MANAGEMENT STATEMENT
 1          f. Last day to file opposition to dispositive motion: September 27, 2019
 2          g. Last day to file reply re: dispositive motion: October 4, 2019
 3          h. Last day for hearing on dispositive motion: October 18, 2019
 4          i. Pre-Trial Conference: January 16, 2020
 5          j. Trial (7-10 days): January 27, 2020
 6   XVIII. TRIAL
 7          Plaintiff requested a jury trial. The parties estimate trial will require 7-10 days.
 8   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
 9          Defendant filed a Certificate of Interested Parties on September 12, 2018. Plaintiff will
10   file its Certificate of Interested Parties prior to the Case Management Conference on
11   December 12, 2018.
12   XX.    OTHER REFERENCES
13          All attorneys of record for the Parties have reviewed the Guidelines for Professional
14   Conduct for the Northern District of California.
15   DATED: December 5, 2018                 LAW OFFICES OF ARTHUR ALBERT NAVARETTE
16

17                                           By: /s/ Arthur Albert Navarette
                                                    Attorneys for Plaintiff
18                                                  YVETTE BONNET
19
     DATED: December 5, 2018                 LAW OFFICES OF BRIAN E. HAWES
20

21
                                             By: /s/ Brian E. Hawes
22                                                  Attorneys for Plaintiff
                                                    YVETTE BONNET
23
     DATED: December 5, 2018                 OGLETREE, DEAKINS, NASH, SMOAK &
24                                           STEWART, P.C.
25

26                                           By: /s/ Andrew M. Massara
                                                 Charles L. Thompson, IV
27                                               Andrew M. Massara
28                                                Attorneys for Defendant
                                                  U.S. HEALTHWORKS MEDICAL GROUP, PROF. CORP.
                                                        6                       Case No. 5:18-CV-05591-LHK
                                   JOINT CASE MANAGEMENT STATEMENT
 1                                            ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(1), I attest that concurrence in the filing of this document has
 3   been obtained from each of the other signatories.
 4   Dated: December 5, 2018                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                  STEWART, P.C.
 5

 6                                                By: /s/ Andrew M. Massara
                                                      Andrew M. Massara
 7
                                                  Attorneys for Defendant
 8                                                U.S. HEALTHWORKS MEDICAL GROUP,
                                                  PROF. CORP.
 9
                                                                                                  36596766.1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         7                    Case No. 5:18-CV-05591-LHK
                                   JOINT CASE MANAGEMENT STATEMENT
